Case 19-18183 Doc5 Filed 06/17/19 Page 1 of 2 423/19 5:09PM

  

Fill in this information to identify your case:

 
   

      

 

       
   

 
 
    
  
   
 

i 2,
Debtor 1 MIA D HICKS se
First Name Middle Name Last Name AP iy
x & la ith,
Debtor 2 wa?

 

(Spouse if, filing) First Name Middie Name Last Name

  

 

ar A
United States Bankruptcy Court forthe: | DISTRICT OF MARYLAND as pin 7 ey

   

| Case number BA l

A: yer
ts
(if known)

4247 oChéek if this is an
amended filing

 

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 12/15

If you are an individual filing under chapter 7, you must fill out this form if:
@ creditors have claims secured by your property, or

i you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,

whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
on the form

if two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

 

 

 

 

 

 

identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the. property
Se . secures a.debt? as exempt on:Schedule C?
Creditor's. C Surrender the property. (No
name: O Retain the property and redeem it.
CZ Retain the property and enter into a OC Yes
Description of Reaffirmation Agreement.
property CO Retain the property and [explain]:
securing debt:
Creditor's - CZ Surrender the property. C1 No
name: CI Retain the property and redeem it.
CO Retain the property and enter into a 0 Yes
Description of Reaffirmation Agreement.
property C Retain the property and [explain]:
securing debt:
Creditors C) Surrender the property. 0 No
name: 0 Retain the property and redeem it.
CO Retain the property and enter into a O Yes
Description of Reaffirmation Agreement.
property Cl Retain the property and [explain]:
securing debt:
Creditor's C1 Surrender the property. C1 No
Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1

. Software Copyright (c} 1996-2019 Best Case, LLC - www.hestcase.com

Best Case Bankruptcy

 

 
Case 19-18183 Doc5 Filed 06/17/19 Page 2 of 2 43/19 5:09PM

 

 

Debtor1 MIA D HICKS Case number (if known)
name: 0) Retain the property and redeem it. O Yes
C] Retain the property and enter into a
Description of Reaffirmation Agreement.
property CO Retain the property and [explain]:
securing debt:

 

 

List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

Describe your unexpired personal property leases Wiil the lease be: assumed?
Lessor's name: DO No
Description of leased

Property: C Yes
Lessor's name: CO] No
Description of leased

Property: O Yes
Lessor's name: OC No
Description of leased

Property: D Yes
Lessor's name: O No
Description of leased

Property: OC Yes
Lessor's name: O No
Description of leased

Property: O Yes
Lessor’s name: O No
Description of leased

Property: O Yes
Lessor's name: OC No
Description of leased :

Property: O Yes

ETE Sign Below

Under penalty of perjury, ! declare that | have indicated my intention about any property of my estate that secures a debt and any personal

property that is subject to Ws Keene

x Mia UY~-Hr<< x
MIA D HICKS Signature of Debtor 2
Signature of Debtor 1

 

Date —_ April 23, 2019 Date

 

 

Official Form.108 Statement of intention for Individuals Filing Under Chapter 7 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
